DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This office action is in response to the Amendments and Arguments filed 8 April 2022.  As directed by applicant, claims 1 and 5 are amended and claims 2 and 4 are cancelled.  No claims are added.  This is a Final Office Action.

Drawings
After further consideration, the drawing rejection has been withdrawn.

Claim Interpretation
Claim 3 recites that the members “are welded to each other over an entire circumference”.  However, nowhere in the specification is it described that there would be welding over “an entire circumference” or even how to ensure such welding takes place.  As well, Applicant’s figs. 4B and 5B, which depict at least some of a circumferential welding of the shaft also do not depict where there is welding “over an entire circumference” and it can be seen that the lower part and the top surface of the shaft within the circumferential space of the top member is not welded.  Thus, “welding over an entire circumference” is interpreted to mean “welding at least some part over an entire circumference”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (Japanese Patent Publication JP2005254481A) in view of Ikai (U.S. Patent Application Publication 2018/ 0236807).
Regarding claim 1, Watanabe discloses a case comprising a first member (fig. 2, 2), and a second member (3)  being configured in such a way that a closed space is formed between the first and second members (fig. 2, space seen in-between the top 3 and the bottom 2) in a state where the first and second members abut against each other (edge surfaces butt against each other), wherein the first member includes a shaft portion (2C) extending toward the second member, the second member includes a shaft support portion including a circumferential wall portion that surrounds one end portion of the shaft portion (space 3f, and top 3e, bottom, and sidewalls of space), and the shaft portion includes an enlarged-diameter portion (Fig. 2, seeing the bulking out of the diameter in the space¶0020, “2c absorbs heat and plasticizes) that is the one end portion melted in such a way as to be enlarged in diameter (2d, it can be seen that this portion increases in size ¶0020 “bulges”; “the tip portion is plastically deformed to form a head 2d wider than the neck portion”, figs. 3A, 3B, and 3C.). 
However, Watanabe does not explicitly teach wherein the enlarged-diameter portion includes an outer circumferential  surface welded to an inner circumferential surface of the circumferential wall portion which surrounds the outer circumferential surface of the enlarged-diameter portion.  However, Watanabe does teach that the portions melted “may be made of material that is welded together” (Wanatabe, ¶¶0007, 0019), and that the locking effect (see fig. 3A-C and figs. 6 & 7)  “can be obtained regardless of whether the two members are welded to each other” (¶0016) and that in the resulting melted area, when “the contact area is increased by forming the head portion 2d at the tip portion of the convex portion 2c, and welding is facilitated” (¶0021).  
Furthermore,  Ikai teaches the actual melting of a circumferential surface” to weld and perform good adherence (Ikai, figs. 4a & 4b, ¶0048, “inner circumferential surface” forms welded tip by “softening and melting” the outer tube to it).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wanatabe with Ikai and weld the parts together, as Wanatabe clearly contemplates allowing for the members being welded together and not just merely locked, and in order to help to secure a fixed lock, and in order for the circumferences to be “substantially integrated” via welding (Ikai, ¶0052)

Regarding claim 3, Watanabe in view of Ikai teaches all the limitations of claim 1, as above, and further teaches a case wherein outer peripheral portions of the first member and the second member are welded to each other over an entire circumference (Fig. 3C, top circumferential surface of plasticized 2d is welded to surface 3e ¶0021 “the contact area is increased by forming the head portion 2d at the tip portion of the convex portion 2c, and welding is facilitated”, the top of 2d is circumferential as it is circular and at least the entire circumference of that is what is being plasticized and welded to surface 3e.).   .  

Regarding claim 5, Watanabe discloses a method of manufacturing including: a first member (2) made of a material that absorbs energy of laser light and is thereby melted (¶0020 “2C absorbs laser beam to generate heat and plasticize”); ; and a second member (3) made of a material that transmits laser light (Fig. 3B, ¶0019, Laser is seen passing through 3 to impact and heat element 2, “second member 3 is a material that sufficiently transmits laser light), wherein the first and second members are configured in such a way as to form a closed space between the first and second members in a state of abutting against each other (Fig. 2, space can be seen between the top and bottom; ¶0020, surfaces are brought into contact), the first member includes a shaft portion extending toward the second member, and the second member includes a housing portion (Figs. 3A-3C; elements 3f, surrounded by 3c, 3e, and 3g) in which one end portion of the shaft portion is housed, the method comprising: a step of, in a state where the one end portion of the shaft portion is housed in the housing portion of the second member (Fig. 3A), radiating laser light from a side of the second member toward a top surface of the one end portion of the shaft portion (Fig. 3B), and thereby melting the one end portion of the shaft portion and enlarging the one end portion of the shaft portion in diameter (Fig. 3C; ¶0020, figs. 2 & 3“the tip portion is plastically deformed to form a head 2d wider than the neck portion”).
Wanatabe does not disclose wherein an outer circumferential surface of  the enlarged-diameter portion is welded to an inner circumferential surface of a circumferential wall portion of the shaft support portion which surrounds the outer circumferential surface of the enlarged-diameter portion.  However, Watanabe does teach that the portions melted “may be made of material that is welded together” (¶¶0007, 0019), and that the locking effect (see fig. 3A-C and figs. 6 & 7)  “can be obtained regardless of whether the two members are welded to each other” (¶0016) and that in the resulting melted area, when “the contact area is increased by forming the head portion 2d at the tip portion of the convex portion 2c, and welding is facilitated” (¶0021).  
Furthermore,  Ikai teaches the actual melting of a circumferential surface” to weld and perform good adherence (Ikai, figs. 4a & 4b, ¶0048, “inner circumferential surface” forms welded tip by “softening and melting” the outer tube to it).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Wanatabe with the teaching of Ikai and weld the parts together, as Wanatabe clearly contemplates allowing for the members being welded together and not just merely locked, and in order to help to secure a fixed lock, and in order for the circumferences to be “substantially integrated” via welding (Ikai, ¶0052)


Response to Arguments
Applicant's arguments filed 8 April 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach wherein the enlarged-diameter portion includes an outer circumferential surface welded to an inner circumferential surface of the circumferential wall portion which surrounds the outer circumferential surface of the enlarged-diameter portion” as has been amended to the amended claims.  Applicant argues that the prior art does not teach that the parts are “welded together”.  However, it is noted that this would just be a function of the melting of base-portion 2a, as was noted in the rejection of claim 2 in the previous Office Action.  The portion would melt because of the heat and absorption and then Watanabe asserts that his invention would work “regardless of whether the parts are welded to each other”, that is, his device would work without even without welding, simply by the expanding head to lock the parts in place (¶¶15-16),and that “the second member 3 is a material that sufficiently transmits laser light and is formed, for example, a transparent resin that can be welded to the first member 2” (¶19).  Ikai teaches that such melting of circumferential surfaces does secure such connections.  Thus, the amended claims are obvious.  The claim interpretation note regarding claim 3 is still applicable.  However, the drawing objection is withdrawn as the drawings do depict the claims as interpreted.

Please contact Examiner regarding any questions or concerns.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAWRENCE H SAMUELS/Examiner, Art Unit 3761  
                                                                                                                                                                                                      /HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761